Citation Nr: 9918283	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from December 1940 
to August 1946.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO), and 
it was remanded by the Board in December 1997 for additional 
development.  


FINDING OF FACT

The appellant has marked degenerative disc disease at all 
levels of the lumbar spine, with lumbar spine stenosis, 
severe limitation of motion, pain in the lower back and 
upper, posterior area of the thighs, loss of lumbar lordosis, 
absent left ankle jerk, and little intermittent relief, which 
demonstrates that his intervertebral disc syndrome more 
nearly approximates a pronounced level of disability.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his low 
back disability have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the appellant's service medical records indicates 
that he was initially treated for low back problems in 1942 
with subsequent episodes of low back pain on exercise or 
exertion.  A Certificate of Disability for Discharge, dated 
in August 1946, reported that the appellant had chronic, 
moderate lumbosacral strain that precluded further effective 
military duty.  

Medical evidence dated since service shows that the appellant 
has continued to experience back problems.  An April 1996 VA 
orthopedic examination, the appellant complained of 
increasing, chronic low back pain that was exacerbated by 
activities such as bending and lifting, as well as by 
prolonged sitting or standing, and which was accompanied by 
radiation into the left mid thigh region.  Physical 
evaluation revealed that he moved about with a slight limp on 
the left and had no spasm or particular tenderness to 
palpation.  Range of motion studies for the lumbar spine 
showed that flexion and extension were to 60 and 20 degrees, 
respectively, with some discomfort noted on extremes of 
motion.  Back pain was evidenced on straight leg raising of 
the left leg while the appellant was in the supine position.  
Reflexes were intact at the knees and right ankle, but the 
left ankle jerk was absent.  The diagnosis was chronic lumbar 
syndrome.  

A February 1997 MRI of the lumbar spine revealed marked 
degenerative disc disease at all levels with almost complete 
obliteration of the L5-S1 disc space, and some mild spinal 
stenosis at the L4-5 level.  Marked hypertrophic spurring of 
vertebral bodies was also present.  

At a February 1998 VA orthopedic examination, the appellant 
complained of continuous back pain and indicated that he had 
hardly slept in several months.  He stated that he was unable 
to sleep on his back, and that, while the pain rarely 
radiated down his legs, he had pain in his back and in the 
upper parts of the posterior thighs.  On physical 
examination, he walked very slowly and sat on the examination 
table somewhat uncomfortably.  He had difficulty donning and 
doffing his shoes while sitting, and was unable to walk on 
his toes or walk on his heels for more than two feet.  He 
could not stand on one lower extremity at a time, and was 
very slow in his movements while dressing.  The lumbar spine 
was nontender, but there was loss of lordosis.  In general, 
he stood with a stooped posture with some thoracic kyphosis.  
No abnormal curvature or scoliosis was noted.  On range of 
motion testing for the lumbar spine, extension was 0 degrees, 
flexion was 40 degrees, lateral flexion was 10 on the left 
and 0 degrees on the right, and rotation was 10 degrees, 
right and left.  Straight leg testing was negative in a 
sitting position but could not be performed in the supine 
position because the appellant complained of severe 
discomfort in that position.  The diagnoses included 
degenerative disc disease of the lumbosacral spine and lumbar 
spinal stenosis (by MRI).  

At a February 1998 VA neurological examination, there was no 
real loss of function in the lower extremities, and 
evaluation of the reflexes revealed that knee jerks were 2-3+ 
and symmetrical, that the right ankle jerk was 2+, and that 
the left ankle jerk was barely present.  Gait was described 
as somewhat slow and hesitant, with the appellant protective 
of his back.  Straight leg raising was negative at 
90 degrees.  

Service connection was granted for residuals of fractures of 
the left tibia and fibula from a gunshot wound, with healed 
osteomyelitis and lumbosacral strain by an August 1946 rating 
decision, and a 50 percent evaluation was assigned for the 
combined disabilities from August 8, 1946.  A March 1947 
rating decision evaluated the appellant's lumbosacral strain 
separately and assigned a 10 percent evaluation under 
Diagnostic Code 5295 from February 8, 1947.  A May 1989 
rating decision assigned a 20 percent evaluation for the 
appellant's lumbosacral strain from October 27, 1987.  
Following the Board's December 1997 remand and VA orthopedic 
and neurological examinations in February 1998, the RO, in an 
October 1998 rating decision, evaluated the appellant's back 
disability as for intervertebral disc syndrome under 
Diagnostic Code 5293 and assigned a 40 percent evaluation 
from February 15, 1996.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

After careful and longitudinal review of the clinical 
findings and consideration of the appellant's testimony at 
his October 1996 personal hearing, the Board finds that his 
marked degenerative disc disease at all levels of the lumbar 
spine, lumbar spine stenosis, severe limitation of motion, 
constant pain in the lower back and occasionally in the upper 
posterior area of the thighs, loss of lumbar lordosis, and 
absent or barely present left ankle jerk, with evidence of 
little intermittent relief, demonstrate that his 
intervertebral disc syndrome in the lumbar spine more nearly 
approximates a pronounced level of disability.  Therefore, 
under the provisions of 38 C.F.R. § 4.7, the Board finds that 
the appellant warrants a 60 percent evaluation for his low 
back disability, which is the highest schedular evaluation 
assignable for intervertebral disc disease.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculo-skeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

While the appellant complains of pain in his lower back and 
posterior thighs, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 60 percent evaluation granted by this 
decision.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's low 
back disability on the basis of functional disability.  


ORDER

A 60 percent evaluation is granted for intervertebral disc 
syndrome, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

